Citation Nr: 1811193	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-15 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971 with service in Vietnam.  He died in January 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for the cause of the Veteran's death.  


FINDING OF FACT

The Veteran died in January 2010.  The amended March 2013 death certificate lists the immediate causes of death as septic shock and pneumonia, with diabetes mellitus (Type II), status-post renal transplant, and coronary artery disease listed as significant conditions contributing to the Veteran's death.  The Veteran was service connected for coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Governing Law

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C. §1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

B.  Factual Background and Analysis

In this case, the Appellant was married to the Veteran at the time of his death in January 2010.  

In January 2013, the RO granted service connection for coronary artery disease (CAD) for the purpose of entitlement to retroactive benefits at 30 percent effective from August 31, 2001 to January 8, 2010, the date of the Veteran's death.

The amended March 2013 death certificate lists the immediate causes of death as septic shock and pneumonia, with diabetes mellitus (Type II), status-post renal transplant, and CAD listed as significant conditions contributing to the Veteran's death.  

Since the Veteran's service-connected CAD was listed as a significant condition that contributed to his death, service connection for the cause of the Veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


